In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground of abandonment, the mother appeals from an order of disposition of the Family Court, Queens County (Bogacz, J.), entered October 8, 2003, which, after fact-finding and dispositional hearings, upon finding that she abandoned the subject child, terminated her parental rights and transferred custody and guardianship of the subject child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order of disposition is affirmed, without costs or disbursement.
The Family Court properly determined that there was clear and convincing proof that the mother abandoned the subject child during the six-month period immediately preceding the filing of the petition. The mother did not visit or contact the child, or establish that she was unable to do so, and the petitioner did not prevent or discourage contact between, the mother and the child during that period (see Social Services Law § 384-b [5]; Matter of Julius P., 63 NY2d 477, 481 [1984]; Matter of Lee P., 304 AD2d 760 [2003]). Furthermore, the Family Court properly concluded that it was in the child’s best interests to terminate the mother’s parental rights (see Matter of Star Leslie W., 63 NY2d 136, 148 [1984]; Matter of Brandon W., 262 AD2d 644 [1999]; Matter of Maldrina R., 219 AD2d 723, 724 [1995]).
The mother’s remaining contention is without merit. Ritter, J.P., S. Miller, Mastro and Fisher, JJ., concur.